Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112 and thus the rejections are withdrawn.
The limitations “increasing frequency” in claims 1, 15, and 20 are NOT considered to be new matter because paragraphs 0061-0062 of the specification describe the frequency is intentionally changed to prevent loose particles from falling on wafers and that the higher the frequency, the less amount of time is given for particles to discharge. Therefore, it would have been clear to one skilled in the art that the “intentional change” in frequency, which must be either increasing or decreasing, is desired to be increased by applicant to reduce the amount of time for particles to fall on the wafers. Additionally, it is clear from the specification, that the “frequency and power” referred to are associated with the substrate because it is described that the trapping point of the particles is altered using one or more of pressure and wafer bias.

Response to Arguments
Applicant’s arguments, see pg. 6-8, filed 7/14/2022, with respect to claims 1, 15, and 20 have been fully considered and are persuasive.  The rejection of 4/14/2022 has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Seach on 7/28/2022.

The application has been amended as follows: 
In line 12-13 of claim 1, “moving at least some of the particles comprising increasing frequency applied to the physical vapor deposition chamber” should be amended to read “wherein the substrate surface is biased while increasing the pressure to keep particles suspended in the plasma, wherein moving at least some of the particles comprises increasing the frequency of the bias applied to the substrate surface”
Claim 7 should be cancelled.
In line 14-15 of claim 15, “moving at least some of the particles comprising increasing frequency applied to the physical vapor deposition chamber” should be amended to read “wherein the pedestal is biased during deposition and at the particulate purge pressure, wherein moving at least some of the particles comprises increasing the frequency of the bias applied to the pedestal”
Claim 18 should be cancelled.
In line 16-17 of claim 20, “moving at least some of the particles comprising increasing frequency applied to the physical vapor deposition chamber” should be amended to read “wherein the pedestal is biased during deposition and at the particulate purge pressure, wherein moving at least some of the particles comprises increasing the frequency of the bias applied to the pedestal”
In line 2 of claim 23, “less particulates” should read “fewer particulates”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art to the claimed invention is Bennett (US 5367139 A), Chiba (US 6361662 B1), and West (US 20150047975 A1). Bennett teaches sputtering by generating a plasma including particle contamination and using a pulsed gas flux to move particle contamination across the plasma reactor and then extinguishing the plasma after the deposition process. Chiba teaches a magnetron assembly rotated by a motor connected to a shaft. West teaches a sputtering pressure of 1 to 400 mtorr, which overlaps with the claimed range of greater than or equal to 50 mtorr. However, the aforementioned combination of references fails to explicitly teach increasing the frequency to create a trapping force that decreases an amount of time for the charged particles to discharge, as part of the process of moving the particles. Additionally, there is no teaching, suggestion, or motivation to modify the aforementioned references to meet the claim limitations. Therefore, claim 1 is allowed.
Claims 7, 9-13, and 23 depend on claim 1 and thus are allowed for the same reasons.
Claim 15 contains all limitations that made claim 1 allowable and thus is allowed for the same reasons.
Claims 17-18 and 24 depend on claim 15 and thus are allowed for the same reasons.
Claim 20 contains all limitations that made claim 1 allowable and thus is allowed for the same reasons.
Claim 25 depends on claim 20 and thus is allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        

/JENNIFER WECKER/Primary Examiner, Art Unit 1797